Opinion by
Mr. Justice Kephart,
The principles of law applicable to this case are found in Lente v. Luci [supra, p. 217], handed down this day, and need not be here repeated. The claimant, seventy-nine years of age, is suffering from an ununited fracture of the neck of the left femur, in that part of the bone that forms the hip-joint, — known as an intra-capsular fracture, and the portion of the body directly affected is the hip-joint. If claimant was to suffer an amputation to relieve his condition, it would be a hip-joint amputation. Compensation was directed, under section 306 (a), for total disability.
Appellants urge this is a permanent injury, causing the loss of the use of a leg, and should be compensated under paragraph (c) of section 306 of the Compensation Act. It is a permanent injury, but it covers a wider area and extends beyond the leg proper; it is not denied there is complete loss of the left leg. The injury affects the physical structure of the body in a manner that does not normally follow accidents of this character, where the bones unite. It involves the leg and the hip-joint, and is attended with unusual pain and suffering in the region of and above the hip-joint when claimant sits up, lies down or changes position. He is not able to dress or bathe himself, get into bed or attend to his bodily requirements without assistance. This is a direct result of the permanent injury, with a direct relation to it and a causal connection beyond any disability, disadvantage or suffering that would ordinarily come from the.loss of a leg. The physical structure of the body (the hip-joint and parts above) is affected through the nerves, tissue, blood supply, muscles, bony tissue and other parts which *246make up the kip-joint, not a part of tke leg from tke joint to tke foot. These conditions are not tke normal result of tke loss of a leg, and when suck conditions exist, most unusual in their nature, followed by a disability, they cannot be solely attributed to tke permanent or actual loss of tke member. If claimant could undergo an operation, it would be one involving not only tke leg but' tke kip-joint as well, incidentally removing one-sixth of tke body. What further effect it might otherwise have, destroying or injuring tke structure, we do not know; tke present situation shows that a large part of tke body is practically useless.
Captain Clark has been found to be totally disabled; our conclusion is not influenced because of his age, though humane principles should guide us in tke interpretation of this law. If necessary to sustain tke award because claimant is an old man, predisposed to suck accidents, we would not hesitate to do so, as both employer and insurer must have known suck accidents, with like results, may happen to old men. We stand, however, on tke causal connection between tke injured part and tke other affected parts of tke body as a direct result of tke injury. Section 306 (c) does not cover injuries to other members of tke body not there mentioned, though produced by tke same wound and accident.
Tke order of tke court below is affirmed.